DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/09/2022.  As directed by the amendment: claims 1, 11 and 14 have been amended, no additional claims have been cancelled and no new claims have been added. Thus, claims 1-12 and 14-20 are presently pending in this application, and currently examined in the Office Action.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US PG Pub. 2005/0137614), hereinafter Porter, in view of Herrig et al. (US Patent No. 8,079,973), hereinafter Herrig ‘973 and Maginot (US Patent No. 7,753,946).
Regarding claims 1-3, Porter discloses a medical device comprising a catheter portion (14); a first graft portion (12) that is attached to the catheter portion (14) via a first connector (2), wherein the first graft portion (12) is fabricated from a flexible material that is suitable for anastomosis to a vein/artery, and comprises an inner and outer layer of polymeric material with a porous tube (54), which comprising a metal alloy, between/within the inner and outer layers, illustrated in Figures 1A-2B ([0033], Lines 6-8; [0046], Lines 1-6; [0053], Lines 1-10 & [0063], Lines 7-8 – to clarify, it is stated that the porous tube/strain relief structure 54 can be “within the wall” of the first graft portion/conduit 12; thereby meeting the claimed limitation of the porous tube being disposed between the inner and outer layers); and though Porter does not specifically disclose a second connector and a second graft portion, to attach to the catheter portion via the second connector, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a second connector and a second graft portion (i.e. duplicating the first connector and first graft portion, such that the medical device has two graft portions, fabricated from flexible material, and two connectors) to the medical device of Porter, in order to be able to adjust the length of the medical device; and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04); however Porter does not teach the catheter portion comprising a porous tube extending from a first end to a second end of the catheter portion, and a collar, between opposing end regions of at least one graft portion, comprising deployed and compact configurations, disposed around a periphery of the first/second graft portion, wherein in the deployed configuration the collar extends away from the entire periphery of the first/second graft portion, and in the compact configuration a first portion of the collar, which is disposed at an acute angle relative to the first/second graft portion in a proximal direction, is flat against the first/second graft portion and a second portion of the collar, which is disposed at an acute angle relative to the first/second graft portion in a distal direction, is flat against the first/second graft portion.
However, Herrig ‘973 teaches a medical device (10), in the same field of endeavor, comprising a catheter (22/100) connected to a graft (26) via a connector (30), wherein the catheter (100) comprises a porous tube/braided structure (140) extending from a first end to a second end of the catheter portion, illustrated in Figures 1 and 2; the porous tube/braided structure (140) provides the catheter with resistance against radial compression and/or kinking of the elongate body of the catheter (Herrig ‘973: Column 7, Lines 16-17 & Column 9, Lines 12-20).  Additionally, Maginot teaches a medical device/graft (60), in the same field of endeavor, illustrated in Figures 9A-9E, comprising a graft body (61) and a collar (62), disposed around a periphery of the graft body and having deployed and compact configurations, wherein in a deployed configuration the collar (62) extends away from the entire periphery of the graft body (61), illustrated in Figures 9A and 9C-E (Column 9, Lines 60-66), and in the compact configuration, illustrated in Figures 9A and 10A, a first portion of the collar (62), which is disposed at an acute angle relative to the graft body (61) in a proximal direction, is flat against the graft body (61) and a second portion of the collar, which is disposed at an acute angle relative to the graft body in a distal direction, is flat against the graft body (Column 9, Line 67 – Column 10, Line 1 & Column 10, Lines 20-28); the collar facilitates an anastomosis and/or aids in securing/attaching the graft to vasculature and the compact configuration allows for minimally invasive/laparoscopic delivery/deployment (Maginot: Column 7, Lines 22-30; Column 10, Lines 18-20 & Column 11, Lines 59-64).
In view of the teachings of Herrig ‘973 and Maginot, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the catheter, of the medical device of Porter, to comprise a porous tube extending from its first end to its second end, in order to provide the catheter with resistance against radial compression and/or kinking of the body of the catheter between the first and second ends, as taught by Herrig ‘973. Additionally, it would also have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the first/second graft portion, of the medical device of Porter, to comprise a collar disposed around its periphery, wherein in a deployed configuration the collar extends away from the entire periphery and in the compact configuration, a first portion of the collar, which is disposed at an acute angle relative to the first/second graft portion in a proximal direction, is flat against the first/second graft portion and a second portion of the collar, which is disposed at an acute angle relative to the first/second graft portion in a distal direction, is flat against the first/second graft portion, in order to allow for minimally invasive/laparoscopic delivery/deployment of the device and facilitate an anastomosis/aid in securing/attaching the graft portion/device to vasculature, as taught by Maginot.  Furthermore, though it is not specifically disclosed that the collar is placed between opposing end regions of the first/second graft portion, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step; and it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate location for the collar, including between opposing end regions of the first/second graft portion, based on the intended use/implantation site of the device and/or patient need.  Moreover, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the collar being located between opposing end regions, as opposed to at an end region/any other region.
Regarding claim 4, Porter in view of Herrig ‘973 and Maginot disclose the medical device of claim 2, wherein Porter further teaches the first graft portion (12) comprises a medial portion (MP) and a lateral portion (LP), wherein the medial portion (MP) comprises the porous tube (54) and the lateral portion (LP) is devoid of the porous tube, illustrated in Figure 2B and modified figure 2B, below.

    PNG
    media_image1.png
    305
    607
    media_image1.png
    Greyscale

Regarding claim 5, Porter in view of Herrig ‘973 and Maginot disclose the medical device of claim 1, wherein Herrig ‘973 teaches the catheter portion comprises the porous tube/braided structure (140), which provides the catheter portion with resistance against radial compression, i.e. a higher crush/hoop force (see rejection of claim 1, above, for details); and Porter teaches the first graft portion (12), and thereby also the second graft portion since that are identical duplicates, is/are made of a flexible PTFE material (Porter: [0053], Lines 4-5); thus the first and second graft portions, of the medical device of Porter in view of Laguna and Herrig ‘973, have a lower crush force and a lower hoop force than the catheter portion, of the medical device of Porter in view of Herrig ‘973 and Maginot.
Regarding claim 6, Porter in view of Herrig ‘973 and Maginot disclose the medical device of claim 1, wherein Porter further teaches the first graft portion comprise porous PTFE (Porter: [0063], Lines 7-8).
Regarding claim 7, Porter in view of Herrig ‘973 and Maginot disclose the medical device of claim 1, and inasmuch as only the claimed structure of the final device bears patentable weight (as disclosed above), the medical device of Porter in view of Herrig ‘973 and Maginot meets the structural limitations set forth in the claim and the medical device/graft portion is capable of performing, i.e. has the physical/structural ability to perform, the intended use/function of being able to be attached to vasculature without a suture, i.e. via the collar as taught by Maginot; thus Porter in view of Herrig ‘973 and Maginot anticipate the claim.
Regarding claim 8, Porter in view of Herrig ‘973 and Maginot disclose the medical device of claim 1, wherein Porter further teaches the first connector (2), and thereby also the second connector since that are identical duplicates, is/are designed to create a continuous luminal surface (10), illustrated in Figure 1A (Porter: [0033], Lines 2-5).
Regarding claim 11, Porter discloses a medical device comprising a catheter portion (14) with a first end and second end; and a first graft portion (12) with a first end and a second end, the second end is attached to the catheter portion via a first connector (2 & 44 – to clarify, portions 2 and 44 together comprise the first connector), wherein the second end of the first graft portion (12) comprises a porous tube (54) that comprises a metal alloy disposed between an inner layer and an outer layer, and wherein the first end is fabricate from a flexible material that is suitable for anastomosis to a vein/artery, illustrated in Figures 2A, 2B and 4 ([0033], Lines 6-8; [0046], Lines 1-6 & [0053], Lines 1-10 – to clarify, it is stated that the porous tube/strain relief structure 54 can be “within the wall” of the first graft portion/conduit 12; thereby meeting the claimed limitation of the porous tube being disposed between the inner and outer layers), wherein the first connector (2 & 44) comprises both an elongate tube (2) and a securing device/sleeve (44), wherein the securing device/sleeve (44) provides a compressive force to the first graft portion (12), thereby securing the first graft portion between the elongate tube (2) and the securing device/sleeve (44), illustrated in Figures 2A and 2B ([0046]), and it is further disclosed that any variety of securing devices/sleeve (44) may be used, for example a clam-shell clamp (58), illustrated in Figure 6 ([0054], Lines 1-3 & [0055]); thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention, to determine an appropriate type of securing device (44) for the medical device of Porter, including clam-shell clamp (58), as illustrated and described in the embodiment of Figure 6, since doing so amounts to a mere matter of substitution of one known type of securing device in the art for another known type of securing device in the art; but Porter does not teach the catheter portion comprising a porous tube extending from a first end to a second end of the catheter portion, and a collar, between opposing end regions of the first graft portion, comprising deployed and compact configurations, disposed around a periphery of the first graft portion, wherein in the deployed configuration the collar extends away from the entire periphery of the first graft portion, and in the compact configuration a first portion of the collar, which is disposed at an acute angle relative to the first graft portion in a proximal direction, is flat against the first graft portion and a second portion of the collar, which is disposed at an acute angle relative to the first graft portion in a distal direction, is flat against the first graft portion.
However, Herrig ‘973 teaches a medical device (10), in the same field of endeavor, comprising a catheter (22/100) connected to a graft (26) via a connector (30), wherein the catheter (100) comprises a porous tube/braided structure (140) extending from a first end to a second end of the catheter portion, illustrated in Figures 1 and 2; the porous tube/braided structure (140) provides the catheter with resistance against radial compression and/or kinking of the elongate body of the catheter (Herrig ‘973: Column 7, Lines 16-17 & Column 9, Lines 12-20).  Additionally, Maginot teaches a medical device/graft (60), in the same field of endeavor, illustrated in Figures 9A-9E, comprising a graft body (61) and a collar (62), disposed around a periphery of the graft body and having deployed and compact configurations, wherein in a deployed configuration the collar (62) extends away from the entire periphery of the graft body (61), illustrated in Figures 9A and 9C-E (Maginot: Column 9, Lines 60-66), and in the compact configuration, illustrated in Figures 9A and 10A, a first portion of the collar (62), which is disposed at an acute angle relative to the graft body (61) in a proximal direction, is flat against the graft body (61) and a second portion of the collar, which is disposed at an acute angle relative to the graft body in a distal direction, is flat against the graft body (Maginot: Column 9, Line 67 – Column 10, Line 1 & Column 10, Lines 20-28); the collar facilitates an anastomosis and/or aids in securing/attaching the graft to vasculature and the compact configuration allows for minimally invasive/laparoscopic delivery/deployment (Maginot: Column 7, Lines 22-30; Column 10, Lines 18-20 & Column 11, Lines 59-64).
In view of the teachings of Herrig ‘973 and Maginot, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the catheter, of the medical device of Porter, to comprise a porous tube extending from its first end to its second end, in order to provide the catheter with resistance against radial compression and/or kinking of the body of the catheter between the first and second ends, as taught by Herrig ‘973.  Additionally, it would also have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the first graft portion, of the medical device of Porter, to comprise a collar disposed around its periphery, wherein in a deployed configuration the collar extends away from the entire periphery and in the compact configuration, a first portion of the collar, which is disposed at an acute angle relative to the first graft portion in a proximal direction, is flat against the first graft portion and a second portion of the collar, which is disposed at an acute angle relative to the first graft portion in a distal direction, is flat against the first graft portion, in order to allow for minimally invasive/laparoscopic delivery/deployment of the device and facilitate an anastomosis/aid in securing/attaching the graft portion/device to vasculature, as taught by Maginot. Furthermore, though it is not specifically disclosed that the collar is placed between opposing end regions of the first graft portion, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step; and it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate location for the collar, including between opposing end regions of the first graft portion, based on the intended use/implantation site of the device and/or patient need.  Moreover, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the collar being located between opposing end regions, as opposed to at an end region/any other region.
Regarding claim 12, Porter in view of Herrig ‘973 and Maginot disclose the medical device of claim 11, and though Porter does not specifically disclose a second connector and a second graft portion, to attach to the catheter portion via the second connector, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a second connector and a second graft portion (i.e. duplicating the first connector and first graft portion, such that the medical device has two graft portions, fabricated from flexible material, and two connectors) to the medical device of Porter in view of Herrig ‘973 and Maginot, in order to be able to adjust the length of the medical device; and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Herrig ‘973 and Maginot as applied to claim 1 above, and further in view of Marshall et al. (WO 2015/127254), hereinafter Marshal.
Regarding claims 9 and 10, Porter in n view of Herrig ‘973 and Maginot disclose the medical device of claim 1, but do not specifically disclose the entire medical device comprises a cell impermeable layer.
	However, Marshall teaches a vascular device comprising porous PTFE (Pg. 3, Lines 7-9) and further comprising an intermediate/cell impermeable layer, which aides in preventing leakage (Pg. 10, Line 30 – Pg. 11, Line 2).
In view of the teachings of Marshall, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a cell impermeable layer to the entire medical device of Porter in view of Herrig ‘973 and Maginot, in order to prevent leakage.
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Herrig ‘973, Maginot, and Elbe et al. (US PG Pub. 2011/0334886), hereinafter Elbe.
Regarding claims 14, 15 and 18, Porter discloses a kit comprising a catheter (14); a first connector (2) that is configured for coupling a first graft (12) to the catheter (14), wherein the first graft (12) is fabricated from a flexible material that is suitable for anastomosis to a vein/artery and comprises a porous tube (54), illustrated in Figures 1A-2B ([0033], Lines 6-8; [0046], Lines 1-6 & [0053], Lines 1-10); and though Porter does not specifically disclose a second connector and a second graft, to attach to the catheter via the second connector, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a second connector and a second graft portion (i.e. duplicating the first connector and first graft portion, such that the medical device has two graft portions, fabricated from flexible material, and two connectors) to the medical device of Porter, in order to be able to adjust the length of the medical device; and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04); however Porter does not teach the catheter comprising a porous tube extending from a first end to a second end of the catheter, a collar, between opposing end regions of at least one graft portion, comprising deployed and compact configurations, disposed around a periphery of the first/second graft, wherein in the deployed configuration the collar extends away from the entire periphery of the first/second graft, and in the compact configuration a first portion of the collar, which is disposed at an acute angle relative to the first/second graft in a proximal direction, is flat against the first/second graft and a second portion of the collar, which is disposed at an acute angle relative to the first/second graft in a distal direction, is flat against the first/second graft, and that the kit includes instructions for implanting the device in a patient.
However, Herrig ‘973 teaches a medical device (10), in the same field of endeavor, comprising a catheter (22/100) connected to a graft (26) via a connector (30), wherein the catheter (100) comprises a porous tube/braided structure (140) extending from a first end to a second end of the catheter portion, illustrated in Figures 1 and 2; the porous tube/braided structure (140) provides the catheter with resistance against radial compression and/or kinking of the elongate body of the catheter (Herrig ‘973: Column 7, Lines 16-17 & Column 9, Lines 12-20).  Additionally, Maginot teaches a medical device/graft (60), in the same field of endeavor, illustrated in Figures 9A-9E, comprising a graft body (61) and a collar (62), disposed around a periphery of the graft body and having deployed and compact configurations, wherein in a deployed configuration the collar (62) extends away from the entire periphery of the graft body (61), illustrated in Figures 9A and 9C-E (Maginot: Column 9, Lines 60-66), and in the compact configuration, illustrated in Figures 9A and 10A, a first portion of the collar (62), which is disposed at an acute angle relative to the graft body (61) in a proximal direction, is flat against the graft body (61) and a second portion of the collar, which is disposed at an acute angle relative to the graft body in a distal direction, is flat against the graft body (Maginot: Column 9, Line 67 – Column 10, Line 1 & Column 10, Lines 20-28); the collar facilitates an anastomosis and/or aids in securing/attaching the graft to vasculature and the compact configuration allows for minimally invasive/laparoscopic delivery/deployment (Maginot: Column 7, Lines 22-30; Column 10, Lines 18-20 & Column 11, Lines 59-64).  Furthermore, Elbe teaches a kit comprising a medical device and instructions for use, in the same field of endeavor (Elbe: [0060], Lines 9-10 and 14-16 & claim 12).
In view of the teachings of Herrig ‘973, Maginot and Elbe, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the catheter, of the medical device of Porter, to comprise a porous tube extending from its first end to its second end, in order to provide the catheter with resistance against radial compression and/or kinking of the body of the catheter between the first and second ends, as taught by Herrig ‘973.  Additionally, it would also have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the first/second graft, of the medical device of Porter, to comprise a collar disposed around its periphery, wherein in a deployed configuration the collar extends away from the entire periphery and in the compact configuration, a first portion of the collar, which is disposed at an acute angle relative to the first/second graft in a proximal direction, is flat against the first/second graft and a second portion of the collar, which is disposed at an acute angle relative to the first/second graft in a distal direction, is flat against the first/second graft, in order to allow for minimally invasive/laparoscopic delivery/deployment of the device and facilitate an anastomosis/aid in securing/attaching the graft/device to vasculature, as taught by Maginot.  Furthermore, though it is not specifically disclosed that the collar is placed between opposing end regions of the first/second graft portion, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step; and it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate location for the collar, including between opposing end regions of the first/second graft portion, based on the intended use/implantation site of the device and/or patient need.  Moreover, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the collar being located between opposing end regions, as opposed to at an end region/any other region. Lastly, it would further have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include instructions for use, to the kit of Porter, since it is well-known and established in the art to provide kits with an implant/device and instructions for its use, as taught by Elbe.
Regarding claim 16, Porter in view of Herrig ‘973, Maginot and Elbe disclose the kit of claim 15, wherein Herrig ‘973 teaches using surgical scissors to cut the conduit/catheter (100) to reduce its length (Herrig ‘973: Column 3, Lines 17-19 & Column 7, Lines 30-40).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a cutting device, such as surgical scissors (as taught by Herrig ‘973), to the kit of Porter in view of Herrig ‘973, Maginot and Elbe, in order to allow a surgeon easy access to a cutting device to adjust the length of any portion of the device, specifically the first and/or second grafts, during surgery.
Regarding claim 17, Porter in view of Herrig ‘973, Maginot and Elbe disclose the kit of claim 15, and inasmuch as only the claimed structure of the final device bears patentable weight (as disclosed above), the kit of Porter in view of Herrig ‘973, Maginot and Elbe meet all the structural limitations set forth in the claim, and therefore anticipate this claim.
Regarding claim 19, Porter in view of Herrig ‘973, Maginot and Elbe disclose the kit of claim 15, wherein Herrig ‘973 teaches the catheter comprises the porous tube/braided structure (140), which provides the catheter with resistance against radial compression, i.e. a higher crush/hoop force (see rejection of claim 14, above, for details); and Porter teaches the first graft (12), and thereby also the second graft since that are identical duplicates, is/are made of a flexible PTFE material (Porter: [0053], Lines 4-5); thus the first and second grafts, of the kit of Porter in view of Herrig ‘973, Maginot and Elbe, have a lower crush force and a lower hoop force than the catheter, of the kit of Porter in view of Herrig ‘973, Maginot and Elbe.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Herrig ‘973, Maginot and Elbe as applied to claim 15 above, and further in view of Marshall.
Regarding claim 20, Porter in view of Herrig ‘973, Maginot and Elbe disclose the kit of claim 15, but do not specifically disclose at least a portion of the first graft, the second graft, or the catheter comprises a cell impermeable layer.
	However, Marshall teaches a vascular device comprising porous PTFE (Pg. 3, Lines 7-9) and further comprising an intermediate/cell impermeable layer, which aides in preventing leakage (Pg. 10, Line 30 – Pg. 11, Line 2).
In view of the teachings of Marshall, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a cell impermeable layer to at least the first graft, the second graft, or the catheter, of the device of Porter in view of Herrig ‘973, Maginot and Elbe, in order to prevent leakage.

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive.  Applicant argues the rejection of independent claims 1, 11 and 14 as being unpatentable over Porter in view of Herrig ‘973 and Maginot (claims 1 and 11), and Porter in view of Herrig ‘973, Maginot and Elbe(claim 14), stating that the currently amended parameter of the collar being disposed between opposing end regions of the first/second graft portion(s) is not taught by any of the prior art, and thus the rejections are improper.  Examiner respectfully disagrees with Applicant’s assertion. As stated above, in the rejection section, though it is not specifically disclosed that the collar is be placed between opposing end regions of the first/second graft portion(s), this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step; and it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate location for the collar, including between opposing end regions of the first/second graft portion(s), based on the intended use/implantation site of the device and/or patient need.  Furthermore, it is also to be noted that neither the claims, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the collar being located between opposing end regions, as opposed to at an end region/any other region; thereby further iterating this parameter is considered a mere matter of normal design choice.  Applicant also argues that the collar/flange of Maginot requires multiple springs and “appears to used in conjunction with a stent 90 disposed in the blood vessel”, and that it has not been demonstrated how the collar/flange, of Maginot, could be implemented on non-end regions of the graft.  It is to be noted that Maginot states the collar/flange could be used with out a stent, and by suture alone, to achieve an anastomosis with the vessel wall (Maginot: Column 12, Lines 37-40).  Moreover, Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references; rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art, and combining the teachings of references does not need to involve an ability to combine their specific structures (see MPEP 2145). Thus, in the instant case, even though Maginot does not specifically disclosed that the collar being located between opposing end regions of the graft, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate location for the collar, including between opposing end regions of the first/second graft portion(s), in order to facilitate an anastomosis/aid in securing/attaching the graft/device to vasculature, as clearly taught by Maginot.  Hence, the rejection of independent claims 1, 11 and 14 as being unpatentable over Porter in view of Herrig ‘973 and Maginot (claims 1 and 11), and Porter in view of Herrig ‘973, Maginot and Elbe(claim 14) are deemed to be proper, and therefore, stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774